Citation Nr: 0612254	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including service in the Republic of Vietnam from October 
1966 to October 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In recent filings to VA, the veteran's representative has 
indicated that the veteran's claim deserves consideration as 
to any current psychiatric disorder that may be related to 
his active service, and not just PTSD.  For that reason, the 
Board has recharacterized the pending issue as listed on the 
title page of this document.  (The RO, however, is asked to 
clarify this matter on remand as detailed below.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran believes that he has a nervous disorder, possibly 
PTSD, as the result of his active service in the Republic of 
Vietnam from October 1966 to October 1967, during the Vietnam 
War.  His service personnel records reflect that, while in 
Vietnam, he was assigned to the Army's Battery B, 1st 
Battalion, 5th Field Artillery, 1st Infantry Division, and 
that his military occupational specialty was that of a field 
artillery crewman.  As well, his DA Form 20 (Enlisted 
Qualification Record), specifically states that he was: a 
cannoneer from October 25, 1966, to May 28, 1967; an 
assistant gunner and/or section chief from May 29, 1967, to 
June 26, 1997; and a gunner from June 27, 1967, until early 
October 1967.  The veteran reports that in May 1967 (on 
approximately the 16th, 17th, and 18th), his gun position was 
almost overrun, and that he was under heavy mortar fire.  He 
believes that his stressful in-service combat experiences led 
to current psychiatric problems, including night sweats, 
intrusive dreams, flashbacks, trouble establishing and 
maintaining relationships, and a short temper.  He also 
states that he cannot afford to pay for medical treatment, 
and so he is unable to obtain a psychiatric diagnosis on his 
own.   

The Board observes that when the veteran filed his service 
connection claim in February 2003, he identified "a nervous 
disorder, possibly PTSD."  In a later February 2003 letter, 
the RO advised that he needed to specifically claim service 
connection for PTSD, if that was the disorder that he wished 
to claim.  Then, in a March 2003 response, the veteran 
replied that he was specifically claiming PTSD.  Accordingly, 
in its May 2003 rating decision and subsequent documentation, 
the RO only adjudicated the veteran's claim for service 
connection in relation to PTSD.  In a November 2004 written 
brief presentation, however, the veteran's representative 
rephrased the issue pending on appeal as "service connection 
for an acquired psychiatric disorder, including PTSD."  
Therefore, the Board finds that the RO should now confirm 
whether the veteran desires to have the RO review his 
entitlement to service connection for any psychiatric 
disorder in relation to his service, or if he wishes to limit 
consideration of his claim specifically to PTSD. 

As well, a review of the record below reveals that the RO did 
not undertake any  development to attempt to verify the 
veteran's described May 1967 in-service stressor, purportedly 
because there is no medical evidence of record of currently 
diagnosed PTSD.  The RO also did not afford the veteran a VA 
psychiatric examination (apparently because he has no 
verified in-service stressor).  The Board finds, however, 
that the circumstances of this case warrant additional 
development of the evidence in order to fully meet VA's 
duties to assist with a veteran's claim under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2005).  

Thus, the RO should contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) in order to ascertain whether 
the veteran was stationed with a unit that sustained enemy 
attacks, to include during the month of May 1967.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  If the RO is able to 
obtain confirmation of any in-service stressors, then it 
should thereafter schedule the veteran for a VA psychiatric 
examination in order to determine whether any currently 
diagnosed psychiatric disorder is etiologically related to a 
confirmed in-service stressor.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).   

In addition, further review of the record indicates that the 
RO has not yet provided complete VCAA notice for the pending 
claim.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
current appeal, the RO provided the veteran with notice of 
what type of information and evidence was needed to 
substantiate his claim, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disorder.  As the 
Board must already remand the case in part for additional 
development as explained above, the RO should also ensure 
that any supplemental VCAA notice is in compliance with the 
guidance set forth in Dingess/Hartman.    

Accordingly, in light of all of the above, this claim is 
therefore REMANDED to the RO (via the AMC) for the following:

1.  The RO should transmit a letter to 
the veteran that asks him: 

a.  to clarify whether he desires to have 
his claim for service connection limited 
to PTSD, or expanded to include any 
current psychiatric disorder; and 

b.  to provide any additional details 
concerning any in-service stressors that 
he believes may have contributed to a 
current psychiatric disorder.  

As well, this letter should also include 
corrective VCAA notice per  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), such that it includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
veteran's claim, pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  After all development requested in 
paragraph no. 1 is complete, the RO 
should compile a list of the veteran's 
claimed stressors using all information 
then of record.  Thereafter, the RO 
should contact the JSRRC and request that 
it attempt to verify the veteran's 
claimed in-service stressors.

3.  If the JSRRC is able to verify any of 
the veteran's claimed in-service 
stressors, then the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination.  The RO should provide a 
list of the veteran's verified stressors, 
as well as the entire claims file, to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge review of the claims file in 
the examination report.  After claims 
file review and clinical evaluation are 
complete, the examiner is requested to 
provide an opinion as to whether a 
currently diagnosed psychiatric disorder, 
including PTSD, is etiologically related 
to a confirmed in-service stressor.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.



4.  After all of the above development 
has been completed to the extent 
possible, the RO should then readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, then the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for response by the veteran 
and/or his representative, in accordance 
with VA law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purposes 
of this REMAND are to ensure due process and to obtain 
additional evidentiary development, and the Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran may 
submit any additional evidence and argument which he desires 
to have considered in connection with the claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


